Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claim 11 is objected to because of the following informalities:  Claim 11 is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US Patent No. 7,311,538). With regard to Claim 1, West discloses an electrical apparatus (10), comprising: an enclosure (18) having a door (26, 58) movable for access to an interior of the enclosure; an electrical device (30, 34) disposed in the interior of the enclosure, the electrical device being operable to be turned on and off; an operating handle (38) on the door outside the enclosure that is operable to open and close the door; a shaft (46) engaged to the electrical device; and an interlock mechanism including an interlock device (98), the shaft including a first end connected to the interlock device and a second end (42) that is engaged to the operating handle with the door closed, wherein rotation of the external operating handle with the door closed rotates the shaft to turn the electrical device on or off and further displaces the interlock device for engagement or disengagement with a busway structure (14).
With regard to Claim 2, West discloses the interlock mechanism including an interlock cam (62) connected to the first end of the shaft. 
With regard to Claim 3, West discloses the interlock mechanism including a slide plate (62) connecting the interlock device and the interlock cam.
With regard to Claim 4, West discloses the interlock cam including a pivotable linking arm (78) connecting the slide plate to the first end of the shaft.
With regard to Claim 5, West discloses the slide plate being slidably mounted on an exterior wall (Fig. 1) of the enclosure.
With regard to Claim 6, West discloses the slide plate including at least three slots (Fig. 5), and the slide plate slides along at least three studs (122) extending through respective ones of the at least three slots, the at least three studs being mounted to the enclosure.
With regard to Claim 7, West discloses rotation of the shaft pivoting the linking arm which translates the slide plate along the at least three studs to displace the interlock device for engagement or disengagement with the busway structure (Fig. 5).
With regard to Claim 8, West discloses the linking arm including a first end (Fig. 1) fixed to the first end of the shaft, and an opposite second end (Fig. 1) pivotally coupled to the slide plate.
	With regard to Claim 9, West discloses the electrical device being a busway tap-off device (10).
With regard to Claim 10, West discloses the operating handle being L-shaped (Fig. 1).
With regard to Claim 11, West discloses a system for turning a shaft (46) to operate an electrical device (30, 34) in an enclosure (18), comprising: an operating handle (38) mountable on a door (26, 58) of the enclosure; the shaft (46) engaged to the electrical device in the enclosure, wherein the shaft is engaged to the operating handle with the door closed and is disengaged from the operating handle with the door open; and an interlock mechanism including an interlock device (98), the shaft including a first end (82) connected to the interlock device and a second end (42) that is engaged to the operating handle with the door closed, wherein rotation of the handle assembly rotates the shaft to turn the electrical device on or off and further displaces the interlock device for engagement or disengagement with a busway structure (14).
With regard to Claim 12, West discloses the interlock mechanism including a slide plate (62) connected to the first end of the shaft and to the interlock device.
With regard to Claim 13, West discloses the interlock mechanism including an interlock cam (62) connecting the first end of the shaft to the slide plate.
With regard to Claim 14, West discloses rotation of the shaft translating the slide plate relative to the enclosure to displace the interlock device for engagement or disengagement with the busway structure (Fig. 5).
With regard to Claim 15, West discloses the interlock cam including a linking arm (78) having a first end fixed to the first end of the shaft, and an opposite second end pivotally coupled to the slide plate.
With regard to Claim 16, West discloses an electrical system, comprising: an enclosure (18) having a door (26, 58) for access to an interior of the enclosure; an electrical device (30, 34) in the interior of enclosure and a shaft (46) extending from the electrical device; an operating handle (38) disposed outside the enclosure that is coupled to a first end of the shaft through the door with the door closed and uncoupled from the first and of the shaft with the door open; and an interlock mechanism for selectively engaging the enclosure to a busway structure (14), the interlock mechanism being engaged to a second end of the shaft opposite the first end, wherein with the door closed rotation of the shaft via the operating handle turns the electrical device on or off and displaces the interlock mechanism to engage or disengage the busway structure.
With regard to Claim 17, West discloses the shaft being engaged to the interlock mechanism via an interlock cam (62) that is engaged to the second end of the shaft.
With regard to Claim 18, West discloses the interlock mechanism including a slide plate (62) connected to the first end of the shaft and an interlock device (98) extending from the slide plate for engaging the busway structure.
With regard to Claim 19, West discloses rotation of the shaft translating the slide plate relative to the enclosure to displace the interlock device for engagement or disengagement with the busway structure (Fig. 5).
With regard to Claim 20, West discloses the interlock cam including a linking arm (78) having a first end fixed to the first end of the shaft, and an opposite second end pivotally coupled to the slide plate. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses similar electrical systems, similar to Applicant’s claimed invention, having handles, enclosures, shafts, interlock mechanisms and electrical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833